Citation Nr: 1109822	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 30 percent and a rating in excess of 50 percent from December 3, 2005, forward, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In a September 2008 decision, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a June 2009 Order, the Court granted a Joint Motion for Remand, vacating the Board decision and remanding the matter to the Board for readjudication.  

In November 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to December 13, 2005, the Veteran's PTSD is not manifested by speech impairment, panic attacks, difficulty in understanding complex commands, memory impairment, less than adequate judgment, or impaired abstract thinking, and the Veteran is able to work full-time and to maintain relationships with his family.

2.  From December 13, 2005, forward, the Veteran's PTSD is not manifested by obsessional rituals, impaired speech, impaired ability to function, episodes of violence, loss of contact with reality, persistent suicidal ideation, disorientation, neglect of personal appearance and hygiene, inability to establish and maintain relationships, or inability to obtain or maintain employment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent prior to December 13, 2005, or a rating in excess of 50 percent from December 13, 2005, forward, for PTSD have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 20, 1999, the date of his initial claim, and a 30 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  In conjunction with this appeal, he was provided notice of the effective date and disability ratings in March 2006.  He was also provided a statement of the case and supplemental statements of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  VA also afforded the appellant examinations which are adequate for ratings purposes and obtained probative medical opinions as to the severity of the psychiatric disability:  the examiners reviewed the claims file, elicited medical histories from the Veteran, conducted the appropriate examination, and based their opinions on the severity of the Veteran's condition on the results of that examination and the Veteran's symptomatic history, and the Veteran has not contended that the 2010 examination is inadequate or that his condition has changed (i.e. worsened) since the 2010 examination was conducted.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the November 2009 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the March 2010 VA examiner did not provide an explanation of what the assigned GAF score represented or provide an opinion on employability, as instructed by the Board remand.  The Board finds no prejudice resulted, however, because the record indicates that the Veteran was employed at the time of the examination (which demonstrates employability) and the examination record adequately describes the severity of the Veteran's PTSD at the time of the examination, as required by 38 C.F.R. § 4.126(a).  Thus, the Board finds that no further action is needed with regard to the previous remand instructions.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's service-connected psychiatric disability, currently diagnosed as PTSD, is rated at 30 percent, prior to December 13, 2005, and 50 percent, from December 15, 2005, forward, under Diagnostic Code (DC) 9411.  Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

A GAF score of 71 to 80, reflects that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and no more than slight impairment in social, occupational, or school functioning.  Id. 

The evidence documents the Veteran's (and his wife and friends') endorsement of symptoms such as anxiety, depression, paranoia, mood changes, sleep disturbance, intrusive recollections, emotionality, mental confusion, hypervigilance, flashbacks, easily provided anger, and impaired concentration and memory.  The evidence also indicates that the Veteran is generally socially isolated, though he does have relationships with his family and some friends; that he consistently denies homicidal ideation or episodes of violence, and that he consistently denies current suicidal ideation, though he does report histories of "sometimes" having suicidal ideation in February and September 2007 and July 2008.  The evidence further reflects that the Veteran worked full-time until he retired in August 2010, though he did have "considerable conflicts" with a supervisor in November 1999 and he did change positions due, at least in part, to his PTSD symptoms in August 2000.    
 
The treatment reports of record generally document findings of full orientation, well-groomed/normal appearance, normal speech (though rapid in September 1999 and somewhat pressured in March 2000), normal thought processes, fair ability to abstract, and no delusions.  Memory and cognition are intact/normal until approximately August 2009 when objective impairment is demonstrated.  Affect is generally not flat, though there are findings that affect was "on the flat side, though not much different from other visits" in October 2000, flat and tense in February 2001, "somewhat flat" in February 2004, restrictive in February 2010, and flat and non-reactive in March 2010.  Insight, judgment, and memory are generally adequate.  The evidence does not contain any findings that the Veteran is not in contact with reality, though records dating between August 2002 and February 2004 reflect findings that the Veteran's reality testing may get a little tenuous at times; treatment records dating in October 2004 and January 2005 reflect histories of seeing images when really stressed; and treatment records dating from April 2006, forward, reflect that the Veteran had auditory hallucinations unless properly medicated.  See, generally VA treatment records.  The evidence also reflects the assignment of global assessment of functioning (GAF) scores of 51 (June,  September, and October 2009), 55 (November 2007 and February 2008), 60 (July 2001, May, June, August, and December 2002, February, May, September, and November 2003, February, June, and October 2004, January 2005, and February 2010), 65 (October 2006, November and December 2009, and January, May, June, and October 2010), 70 (August 2010), 75 (January and July 2006), and 80 (April 2006).  
 
The record also includes the results of private evaluation conducted in October/November 2005 and the results of VA examination in 2006 and 2010.  
 
In a letter dated December 13, 2005, a private psychologist reported the results of an evaluation of the Veteran conducted during October and November 2005.  The letter reflects the Veteran's history of progressively worsening symptoms over the previous three to four years and his explanation that he was only able to work because he used medication and worked alone:  the Veteran reported that he became anxious whenever he encountered anyone and indicated that he would not be able tolerate having a co-worker on the job.  The letter also reflects the Veteran's history of stable marriage and relationships with his family.  He indicated that he tried to avoid socializing with anyone other than his wife and grandchildren and that he predominantly stayed home and isolated as much as possible.  The Veteran reported significant cognitive problems, such as forgetting regular responsibilities and daily tasks, impairment of concentration due to intrusive memories, and severe anhedonia.  During the evaluation, the Veteran was appropriately groomed with good hygiene.  He was oriented to time, place, and person and was in "good" contact with reality.  Conversation proceeded normally, without evidence of thought disorder.  Speech was soft but clear.  Mood was "quite dysphoric," and affect appeared severely restricted.  The examiner observed that the Veteran's daily life was characterized by very frequent intrusive memories and flashbacks with moderate to severe emotional distress.  The Veteran estimated that at least 50% of his work days were disrupted by intrusive memories and flashbacks.  The examiner found that the Veteran's social life showed major impairment with behavioral reclusiveness and isolation as well as increasing feelings of aversion to all human proximity.  The examiner assigned a GAF score of 40, noting major social and occupational impairment.
 
The January 2006 VA examination record reflects the Veteran's history of symptoms including nightmares, sleep disturbance, flashbacks, intrusive recollections, social anxiety, hypervigilance, hyperstartle reflex, avoidance, anger, dysphoria, and anhedonia.  The Veteran reported that he had daily flashbacks, and he indicated that the intrusive recollections and flashbacks caused him anxiety in social situations and impaired concentration at work.  He also reported that he had contemplated suicide within the past year but had not formulated a plan.  The record notes that the Veteran was married, that he saw one daughter frequently, and that he enjoyed spending time with his grandchildren.  The Veteran indicated that he had a "good" relationship with his wife, in that he felt safe around her.  He added that he had some friends that he went to dinner with, but he indicated that this was stressful for him and that he was most comfortable alone or with his wife.  With regards to his employment, the Veteran reported that he was still employed full-time.  He stated that he had trouble concentrating on tasks, however, and that he tried to avoid social interaction as much as possible while at work.  He denied any episodes of violence, and the examiner noted that the Veteran was fully competent in his activities of daily living.  Examination revealed that the Veteran was neatly and casually dressed.  The examiner noted that the Veteran had difficulty being specific about his symptoms and that he required several follow-up questions to establish a clear sense of the impairment, which the examiner believed was due to a sense of shame or failure about his symptoms.  Mood and affect were anxious and dysphoric.  There was no evidence of thought disorganization.  The Veteran reported hearing voices in conjunction with flashbacks and being afraid of someone coming up behind him, but the examiner believed these "phenomenon" were part of his PTSD rather than a true psychosis.  Memory and intelligence were not formally tested but were believed to be average.  The examiner assessed the Veteran with moderate to severe PTSD and assigned a GAF score of 50 due to serious difficulties in social functioning and some difficulties in occupational functioning.  The examiner stated that the Veteran's sense of duty forced him to struggle to stay employed and to socialize in spite of his substantial symptoms.  
 
The March 2010 VA examination record reveals findings that the Veteran was neatly groomed and appropriately dressed and that he was oriented to time, place, and person.  The examiner noted that the Veteran was pleasant and cooperative and attempted to answer the questions to the best of his ability, but provided many vague answers due to memory problems.  Affect was mildly anxious, with increased anxiety when describing memory problems.  Mood was mildly anxious, and the Veteran reported that he was often down.  He also reported that he infrequently had thoughts of wanting to die, but he denied a desire to harm himself.  He had an attention disturbance.  There was some paucity of thought, but thought content was not unusual.  There were no delusions, and insight and judgment were intact.  The Veteran reported auditory and visual hallucinations but indicated that they were not persistent.  He did not have inappropriate behavior, panic attacks, or obsessive/ritualistic behavior.  He did not have homicidal thoughts but he did report occasional suicidal thoughts without impulse to act.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living except for slight problems with driving, travelling, and recreational activities.  Recent and remote memory were mildly impaired, and immediate memory was normal.  The examiner noted that the Veteran's symptoms occurred several times each week, related to stress.  There were no periods of remission.  The Veteran reported that he was fairly reclusive except with family.  The Veteran also reported that he still worked full-time and that he had lost less than one week of work in the previous 12 months.  The examiner diagnosed the Veteran with, PTSD, recurrent major depression, and cognitive disorder and assigned a GAF score of 55.  The examiner opined that the Veteran's psychiatric disability did not result in total occupational and social functioning or deficiencies in most areas.  Instead, he believed it resulted in reduced reliability and productivity due to his preference for very limited contact with others due to anxiety, reduced concentration, distractibility, and reduced motivation.  
 
After review of the evidence, the Board finds a rating in excess of 30 percent is not warranted prior to December 13, 2005.  The evidence indicates no findings or histories of panic attacks, inappropriate behavior, ritualistic behavior, suicidal or homicidal ideation, difficulty in understanding complex commands, impaired memory, impaired thought processes, impaired judgment, delusions, or impaired abstract thinking, and the medical records consistently reveal findings that the Veteran was alert and oriented.  Additionally, affect is generally not flat, speech is generally normal, and judgment is generally adequate, and the records reflect the consistent assignment of GAF scores of 60, which correspond to findings of moderate (though near mild) symptoms or impairment in occupational, school, or social functioning.  The Board acknowledges that the evidence includes findings that reality testing may get a little tenuous at times and histories of seeing images when really stressed.  However, the evidence does not suggest that the Veteran ever loses contact with reality or is unable to control his behavior, and it appears that the "images" seen while stressed are associated with intrusive memories rather than visual hallucinations.  The Board further acknowledges that the evidence documents social and occupational impairment, due in part to progressively increasing social isolation and memory/cognitive problems.  The Veteran is able to maintain full-time employment and relationships with his wife and family and some friends throughout this period, however, and after consideration of all the evidence, the Board finds that the Veteran's PTSD most nearly approximates the disability picture contemplated by the 30 percent rating during this period.  

Furthermore, the Board finds that a rating in excess of 50 percent is not warranted from December 13, 2005, forward.  Initially, the Board notes that the evidence dating during this period reflects the assignment of GAF scores ranging from 40, which corresponds to some impairment in reality testing or communication or major impairment in several areas to 80, which corresponds to transient and expectable reactions to psychosocial stressors and no more than slight impairment and assessments of moderate to severe PTSD.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of obsessional ritual, inability to function, impaired speech, impaired impulse control, panic attacks, periods of violence, disorientation, or neglect of personal hygiene and appearance, and although the Veteran reports hallucinations and paranoia, the Veteran is consistently able to control his behavior and maintain contact with reality.  The Board acknowledges that the Veteran has reported suicidal ideation and occupational and social impairment and that the evidence demonstrates impairments of cognitive functioning and memory.  The Veteran is able to maintain a good relationship with his family and to continue working full-time until retiring in August 2010, however, and although he has indicated that he has suicidal thoughts, these thoughts are "passing," and are not associated with intent or plan.  After consideration of all the evidence, the Board finds the Veteran's symptoms most nearly approximate the currently assigned rating.  Thus, a rating in excess of 50 percent is not warranted at any time during this period.  

The Board has considered whether extraschedular consideration is warranted at any time during the appellate period.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a total disability rating for individual unemployability (TDIU) is warranted based on the Veteran's PTSD.  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

There is evidence the Veteran is no longer working; however, he has not alleged unemployability as a result of the PTSD.  Accordingly, a TDIU rating is not warranted.


ORDER

An initial rating in excess of 30 percent prior to December 13, 2005, and a rating in excess of 50 percent from December 13, 2005, forward, is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


